Citation Nr: 0920954	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hip 
disabilities, to include as secondary to a service-connected 
low back disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran had active service from January 1989 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO rating decision that 
denied service connection for bilateral hip disabilities 
(claimed as bilateral hip and leg pain), to include as 
secondary to a service-connected low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran is service-connected for a low back disability 
(lumbar strain and spondylarthritis, with right L5 
radiculopathy and left S1 radiculopathy).  He is also 
service-connected for hypertension with left ventricular 
hypertrophy; residuals of a laceration of the left ring 
finger with Raynaud's type phenomenon; a cervical spine 
disability (multiple disc protrusion with recurrent sensory 
neuropathy at C7); and for a distal left navicular fracture.  
He essentially contends that he has bilateral hip 
disabilities that are related to service, or, more 
specifically, that are related to his service-connected low 
back disability.  

The Veteran's service treatment records do not specifically 
show treatment for right or left hip problems.  A January 
1990 consultation report noted that the Veteran was seen for 
low back pain and with pain limited to the bilateral hip 
flexors.  The assessment was lumbar paravertebral muscle 
strain.  A May 1991 treatment entry indicted that the 
Veteran's complained that he pulled his right hamstring.  The 
assessment was a pulled hamstring.  A November 1994 entry 
noted that the Veteran complained of back pain that radiated 
into his leg below the knee.  The assessment was low back 
pain.  The Veteran's service medical records do indicate that 
he was treated for low back problems on multiple occasions.  

Post-service private treatment records show that the Veteran 
was treated for right hip problems and possibly a left hip 
problem.  Such records also show treatment for variously 
diagnosed low back problems, to include right leg 
radiculopathy and left leg radiculopathy.  

A January 2003 orthopedic examination report for the VA noted 
that the Veteran complained of low back pain in the right 
sacroiliac area and in the right hip area.  The diagnoses 
were as follows: early intervertebral disc disease, L5-S1, 
with spondylarthritis, stabilized and currently asymptomatic; 
degenerative arthritis, right SI joint, with recurrent lower 
back pain, which was not causing any significant limitation 
of motion and function of the lower lumbar spine; and pelvic 
tilt to the right side due to a non-compensated mid leg 
length shortening on the right side.  The diagnoses did not 
specifically refer to a right hip disability.  

An October 2004 private treatment report from H. Schulz, 
M.D., indicated that the Veteran had been treated regularly 
at his practice since 2001.  It was noted that he underwent a 
bursectomy/debridement of the right hip in March 2004 and 
that he still had residual discomfort.  The diagnoses were 
severe therapy-resistant trochanteric bursitis, right, and 
chronic lumbago.  

A May 2005 non-translated report from a private physician 
appeared to indicate that the Veteran was treated for a left 
hip disability.  The Board attempted to translate this 
document, but received a response that it was illegible.  

A February 2006 orthopedic examination report for the VA 
related a summary of findings that included myostatic lumbar 
spine syndrome with a low pelvis and sacrum, right side, and 
calcifying tronchanter syndrome on the right side.  It was 
noted that the Veteran underwent a bursectomy of the right 
trochanter in 2004 with residuals symptoms.  

A February 2007 orthopedic examination report for the VA 
noted that medical records had been reviewed.  The examiner 
discussed the Veteran's service medical records.  The 
diagnoses included status post right-sided trochanteric 
bursectomy (2003) resulting in a long scar with persistent 
scar pain in the lower third of the scar, and no evidence of 
any significant organic right hip joint disease.  The 
examiner stated that such condition did not warrant service 
connection or any secondary service connection.  A normal 
left hip joint was also diagnosed.  The examiner indicated 
that there was no present left leg pain.  

The Board observes that it is unclear whether the examiner 
reviewed the Veteran's entire claims file in providing the 
diagnoses and opinions discussed above.  The Board notes that 
the examiner indicated that the Veteran had a normal left hip 
joint, but there is evidence of a possible left hip problem 
of record.  Additionally, in an undated, but apparently 
recent, statement, the Veteran reported that he underwent an 
operation on his left hip and submitted the May 2005 private 
treatment report (noted above).  The Board also observes that 
the examiner did not specifically address whether any 
diagnosed right and left hip disabilities were aggravated by 
the Veteran's service-connected low back disability.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for bilateral hip disabilities, to include as secondary to a 
service-connected low back disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for right and left hip problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  

2.  The May 2005 private treatment report 
(and any additional treatment reports 
received in German) should be translated 
from German into English.

3.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed bilateral hip disabilities, to 
include as secondary to a service-
connected low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current right hip and left hip 
disabilities.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed right hip and left hip 
disabilities are etiologically related to 
the Veteran's period of service.  If not, 
the examiner should then opine as to 
whether the Veteran's service-connected 
low back disability aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed right hip and 
left hip disabilities, and if so, the 
extent to which they are aggravated.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
bilateral hip disabilities, to include as 
secondary to a service-connected low back 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

